Citation Nr: 9919691	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-08 244	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for carcinoma of the 
tongue, status post partial glossectomy and left radical neck 
dissection, claimed as due to tobacco use or nicotine 
dependence in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from July 1955 to July 1975.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision which 
denied service connection for carcinoma of the tongue as due 
to tobacco use or nicotine dependence in service.  The claim 
was filed in April 1997.  


FINDINGS OF FACT

1. Disease related or due to reported nicotine dependence or 
tobacco use in service has not been demonstrated.

2. No competent medical evidence has been submitted to show 
that the veteran's carcinoma of the tongue, status post 
partial glossectomy and left radical neck dissection, is 
due to disease or injury of service origin or any other 
incident of service.

3. The claim for service connection for carcinoma of the 
tongue, status post partial glossectomy and left radical 
neck dissection, claimed as due to tobacco use or nicotine 
dependence in service, is not plausible.

  
CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
carcinoma of the tongue, status post partial glossectomy and 
left radical neck dissection, claimed as due to tobacco use 
or nicotine dependence in service.  38 U.S.C.A. § 5107(a) 
(West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, the threshold 
issue in this case is whether the veteran has presented a 
well-grounded claim for service connection for carcinoma of 
the tongue, status post partial glossectomy and left radical 
neck dissection, claimed as due to tobacco use or nicotine 
dependence in service.  In this regard, the appellant has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded.                 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this regard, the Board preliminarily notes that the 
veteran and his representative have argued that the VA's duty 
to assist includes an obligation to obtain a VA examination 
in this case to determine the etiology of the veteran's 
tongue cancer.  However, the Board finds that, under the 
applicable criteria noted above, no such duty to assist the 
veteran exists prior to a finding that he has submitted a 
well-grounded claim for service connection.  Inasmuch as the 
Board finds that he has failed to submit evidence of a well-
grounded claim, as explained below, no such duty to assist 
exists in this case.  Accordingly, the Board finds that no VA 
examination need be afforded the veteran in this claim.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence, as appropriate), and of a nexus between the in-
service injury or disease and the current disability 
(generally, medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  See also Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under Court precedent, lay observation 
is competent.  If the chronicity provision is not applicable, 
a claim may still be well-grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  In this case, the 
veteran has not contended that symptoms of tongue cancer were 
first manifested in service or within one year after his 
separation therefrom.  Accordingly, the Board finds that 
consideration of his claim for service connection under the 
above criteria regarding chronicity is not appropriate.  

The veteran's claim for service connection arises in this 
case from his allegations of nicotine dependence and/or 
tobacco use in service.  The VA General Counsel (GC) has 
clarified when VA disability compensation benefits may be 
awarded under such a theory of entitlement: direct service 
connection may be established if the evidence shows injury or 
disease resulting from tobacco use in service.  VAOPGCPREC     
2-93.  The GC issued a clarification of this opinion in June 
1993, stating that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use, which is not diagnosed until after 
service, would not preclude establishment of service 
connection (because the diagnosis was not made in service, 
but afterward).  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  

Additionally, in a May 1997 Memorandum, the VA Undersecretary 
for Health stated that nicotine dependence may be considered 
a disease for VA compensation purposes.  However, the 
determination as to whether a veteran is dependent on 
nicotine is a medical question.  

The Board notes that the veteran has not stated, nor has the 
RO developed, any claim for service connection for tongue 
cancer as secondary to an already service-connected 
disability.  Accordingly, the Board finds that another GC 
opinion, VAOPGCPREC 19-97, regarding secondary service 
connection for claims involving nicotine dependence and 
tobacco use in service, is not for application in this case.  
(VAOPGCPREC 19-97 was issued to clarify when service 
connection may be granted if the disability is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  The GC found that a determination as to 
whether secondary service connection should be established 
depended upon affirmative answers to the following 3 
questions: (1) whether nicotine dependence may be considered 
a disease for the purpose of the laws governing veterans' 
benefits, (2) whether the veteran acquired a dependence on 
nicotine in service, and (3) whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.)  

The Board also recognizes that on July 22, 1998, the 
"Internal Revenue Service Restructuring and Reform Act of 
1998" was enacted as Public Law No. 105-206.  This law 
prohibits service connection for a disability or death on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, the Board finds 
that this new law applies only to claims filed after June 9, 
1998.  As the veteran in this appeal filed his claim in April 
1997, the latter statutory change does not apply, and will 
not affect the disposition of this appeal.  

For the veteran's claim for service connection for carcinoma 
of the tongue, status post partial glossectomy and left 
radical neck dissection, claimed as due to tobacco use or 
nicotine dependence in service, to be well-grounded, he must 
submit medical evidence that he currently has tongue cancer, 
that this cancer is due to tobacco use or nicotine 
dependence, and, furthermore, that such tobacco use or 
nicotine dependence indeed occurred in service-with 
consideration of any pre- or post-service tobacco use or 
nicotine dependence taken into consideration.  In this case, 
the Board finds that the veteran has not met the burden of 
submitting a well-grounded claim, inasmuch as he has 
submitted no medical evidence which links his current tongue 
cancer to tobacco use or nicotine dependence in general, nor 
has he shown nicotine dependence in service or medical 
evidence of current tongue cancer which is due to disease or 
injury in service.  

The service medical records show no complaints, findings, or 
diagnosis of carcinoma of the tongue, nicotine dependence, or 
tobacco-related disease during service.  In March 1970, the 
veteran was examined in conjunction with surgery for a 
bilateral nasal polyps.  A long history of inhalant nasal 
allergies was noted, as well as a history of smoking 2 packs 
of cigarettes per day.  No carcinoma of the tongue, nicotine 
dependence, or tobacco-related disease was found on 
retirement examination of May 1975.  While the veteran 
reported ear, nose or throat trouble, he specified that this 
was in regard to disability not currently at issue, including 
left ear hearing loss and nasal polyps.  A history of 
seasonal hay fever was also noted.  The examiner found no 
abnormalities of the nose, sinuses, mouth or throat, other 
than the history of nasal polyps and multiple allergies.  The 
veteran's discharge was effective in July 1975.  

The post-service medical evidence of record shows that the 
veteran was admitted to Buffalo General Hospital in September 
1996 with a 2-month history of a tongue lesion, which a 
biopsy revealed to be squamous cell carcinoma of the tongue.  
It was noted that the veteran had smoked 3 packs of 
cigarettes per day, quitting in 1991.  A computerized 
tomography (CT) scan confirmed the presence of a mass 
involving the left posterior margin of the tongue, and the 
veteran underwent a left partial glossectomy and left radical 
neck dissection and tracheotomy.  The discharge diagnosis was 
invasive moderately-differentiated carcinoma of the left 
tongue, most likely epidermoid carcinoma, and metastatic 
carcinoma to the cervical lymph nodes.  

Follow-up treatment was provided by J. Haar, M.D., whose 
available records were requested and obtained by the RO.  No 
medical evidence is of record linking the veteran's tongue 
cancer with nicotine dependence or tobacco use in service.  

The veteran has indicated that he began smoking during active 
service, and his service medical records show inservice 
tobacco use.  Additionally, he has submitted the April 1997 
lay statement from his sister in support of this assertion of 
inservice tobacco use.  The Board finds that this evidence is 
competent as to the limited fact asserted-the date of origin 
of the veteran's tobacco use, reportedly in service.  
However, while these statements are presumed credible for 
purposes of this appeal, neither the veteran nor his sister, 
as laymen, are qualified to offer a medical diagnosis of 
inservice nicotine dependence, or a medical etiology of 
current tongue cancer, inasmuch as such matters require 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); Grottveit, supra.  

While the evidence shows both inservice and post-service 
tobacco use, there is no competent medical evidence showing 
that the veteran's tongue cancer, first diagnosed in 1996, is 
medically related to tobacco abuse or nicotine dependence.  
Even if it were so medically shown, there is no evidence that 
any tobacco/nicotine- related cancer is etiologically related 
to the veteran's active service.  While the competent medical 
evidence reflects that the veteran had tongue cancer in 1996, 
there is no competent medical evidence showing that this 
disorder existed during his active service, or within one 
year of separation therefrom, or that this diagnosis, made 
many years after separation from service, is related to his 
tobacco use during active service.  After service, the 
veteran continued his tobacco use from 1975 to 1991.  The 
Board thus concludes that, without the requisite competent 
medical evidence specifically indicating either that the 
veteran had nicotine dependence in service, or currently has 
tobacco-related cancer due to such inservice use, or that his 
current tongue cancer is otherwise related to such prior 
service or any incident of service, his claim for service 
connection is not well-grounded, and the appeal is denied.   

In view of the foregoing, the Board must conclude that the 
veteran has not met his burden of presenting a plausible 
claim for service connection for carcinoma of the tongue, 
status post partial glossectomy with left radical neck 
dissection.  He has presented no medical evidence of a 
medical diagnosis of nicotine dependence in service, or 
medical evidence of any current tongue cancer disability 
which is the result of an injury or disease in service.  
While tobacco use both in service and after service is 
indicated, no diagnosis of a current tobacco-related 
disability is of record.  Service medical records show no 
tongue carcinoma in service or for many years after 
separation from service in 1975.  In summary, the medical 
evidence shows treatment for tongue cancer many years after 
the veteran's discharge from service, but no medical nexus 
evidence that such treatment and diagnosis is related to the 
veteran's prior service many years earlier.  

As such, the VA has no duty to assist the veteran in 
developing additional facts pertinent to the claim.  See 
Epps, 126 F.3d at 1468.  Furthermore, the Board is aware of 
no circumstances in this case that puts the VA on notice that 
any additional relevant evidence may exist which, if 
obtained, would well-ground the claim for service connection.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The Board also notes that the RO notified the veteran of the 
legal requirement to submit a well-grounded claim by letter 
of September 1997 and by the April 1998 Statement of the 
Case, and of the requirement to submit evidence showing that 
the current disability was possibly related to service.  
Thus, the Board finds that the duty to inform the veteran of 
the evidence necessary to well-ground his claim for service 
connection has been met.  See 38 U.S.C.A. § 5103(a) (1991); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 



ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for carcinoma 
of the tongue, status post partial glossectomy and left 
radical neck dissection, claimed as due to tobacco use or 
nicotine dependence in service, the appeal is denied.  


		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals



 

